             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSALYN RIVERA ROLON,                      :     Civil No. 1:20-CV-00800
                                           :
                   Plaintiff               :
                                           :
      v.                                   :
                                           :     (Magistrate Judge Carlson)
ANDREW SAUL                                :
Social Security Commissioner,              :
                                           :
                  Defendant                :

                                   ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 24th day of May 2021.



                                           S/Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge
